Citation Nr: 1024899	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1969 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2008 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

Tinnitus had onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b)(West 2002); 38 C.F.R. § 3.303 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  As this decision 
grants service connection, VCAA compliance need not be addressed.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Facts 

The Veteran's DD Form 214 shows that he was a pilot in the 
Tactical Airlift Command. 

After service, on VA examination in May 2008, the Veteran stated 
that after service he was a commercial pilot for 28 years.  The 
VA examiner reported that the Veteran currently had tinnitus and 
that he had both occupational and recreational noise exposure 
after service and that she could not render an opinion, regarding 
the etiology of the Veteran's tinnitus without resorting to 
speculation.  

In a rating decision in September 2008, the RO granted service 
connection for bilateral hearing loss. 

In written statements, the Veteran asserted that the same noise 
exposure, which caused his service-connected bilateral hearing 
loss also caused his tinnitus.  He stated that, while he was 
unsure of the exact date of the onset of tinnitus, tinnitus 
started sometime between 1969 and 1978 while he was a cargo plane 
pilot and air operations officer in the Air Force.  

In a statement in November 2009, a private physician expressed 
the opinion that the Veteran's military service and exposure to 
aircraft engine noise had most likely contributed to his hearing 
loss and tinnitus, which the Veteran had for at least 10 years. 



Analysis 

Although the VA audiologist was unable to offer an opinion about 
the onset of the Veteran's tinnitus without resorting to 
speculation, the opinion was adequate because the examiner 
essentially found that with significant history of noise 
exposure in service and after service the actual cause of 
tinnitus could not selected from the two potential causes, 
considering all the relevant facts and available information 
(duty to assist in developing the facts having been fulfilled, 
that is, there is no other information available).  See Jones v. 
Shinseki, 23 Vet. App. 382, 388-91 (2010) (The duty to assist 
does not require a VA physician to render an opinion beyond what 
may reasonably be concluded from the procurable medical 
evidence).  The opinion of the VA audiologist is therefore 
evidence against the claim as entitlement to service connection 
can not be based on pure speculation or remote possibility. 
38 C.F.R. § 3.102.  

The evidence in favor of the claim is the fact that the Veteran 
is already service-connected for bilateral hearing loss due to 
noise exposure in service and hearing loss is usually present 
with tinnitus.  The Merck Manual, Sec. 7, CH. 82.     And there 
is the opinion of the private physician that the Veteran's 
military service and exposure to aircraft engine noise had most 
likely contributed to his hearing loss and tinnitus. 

In this case, the significant facts are not disputed, namely, 
the Veteran had significant noise exposure in service and since 
service, the Veteran is service-connected for hearing loss due 
to noise exposure in service, and he currently has tinnitus.  
Moreover, the Veteran is competent to identify tinnitus and his 
statements are credible regarding the onset of tinnitus in 
service along with the onset of hearing loss, which is service 
connected. 



As there is evidence both for and against the claim, under the 
benefit-of-the-doubt standard of proof, where there exists an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.    

In this case, the Board finds that there is an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove that tinnitus had onset in 
service.  As there is a reasonable doubt about the onset of 
tinnitus in service, such doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b). 

Accordingly, the Board finds that service connection for tinnitus 
is established under 38 C.F.R. § 3.303(d). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


